HAZEL, District Judge.
The protestants claim that the merchandise which was invoiced as casein is, in fact, albumen, not specially provided for, or lactarene, and accordingly entitled to free entry under Tariff Act July 24, 1897, c. 11, § 2, Free List, par. 468, 30 Stat. 194 [U. S. Comp. St. 1901, p. 1679], or paragraph 594 (30 Stat. 199 *363[U. S. Comp. St. 1901, p. 1684]), respectively. The importation was assessed for duty by the collector at 20- per centum ad valorem as an unmanufactured article under section 6 of the existing tariff act (30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]). There was insufficient testimony before the board in support of the importer’s claim. But the uncontradicted testimony taken in this court shows that casein is more commonly known in trade and commerce as lactarene, an albumenoid of milk. The proofs are that the commodity is produced by allowing skimmed milk to sour, and then the whey is drawn off and the material dried. It is chiefly used for coating paper, a mordant in calico printing, sizing, veneers, glue stock, etc.
Because of the additional testimony in this court, I think the merchandise is entitled to free entry under paragraph 594. So ordered.